Opinión disidente del
Juez Asociado Señor Negrón García,
a la cual se unen el Juez Presidente Señor Andréu García y el Juez Asociado Señor Rebollo López.
I — I
Con toda deferencia, la Mayoría viola flagrantemente el debido proceso de ley de José R. Esquilín Díaz. Primero, *827ignora la esencia y dinámica de la Regla 58 de Procedi-miento Criminal, 34 L.P.R.A. Ap. II, y cierra permanente-mente las puertas apelativas a todo convicto en un juicio en ausencia. Segundo, olvida que en un juicio de esa natura-leza, el acusado, por conducto de su abogado, tiene derecho a interponer defensas, seleccionar el Jurado, contrainterro-gar los testigos de cargo, exigir las declaraciones, objetar prueba inadmisible, citar compulsoriamente y presentar testigos y prueba documental a su favor. Aún así, resuelve que una vez convicto y sentenciado, cesan todos sus dere-chos civiles, esto es, pierde automáticamente la asistencia de abogado y le niegan la oportunidad de apelar. Tercero, al negarle el derecho de apelación, imposibilita que pueda evaluarse, ante el Tribunal de Circuito de Apelaciones, cualquier error procesal, evidenciario o sustantivo. Cuarto, hace del juicio en ausencia uno pro forma, pues indepen-dientemente de los errores que puedan haberse cometido, convierte la sentencia en final, firme e inapelable.
Quinto, la Mayoría malinterpreta la jurisprudencia federal y erróneamente concluye que existe “suficiente co-nexión entre la fuga de Esquilín Díaz y el proceso apelativo ...” Opinión mayoritaria, pág. 820. ¿Cuál? Esa conclusión desatiende la realidad procesal de que Esquilín Díaz se convirtió en prófugo antes del juicio celebrado en el Tribunal de Primera Instancia, Sala Superior de San Juan. Pasa por alto que, en virtud de las reglas de procedimiento criminal vigentes, estuvo asistido de abogado todo el tiempo y su convicción y sentencia fueron el resultado de un juicio en ausencia. Su fuga fue anterior. No tuvo relación alguna con el proceso apelativo. La presentación en tiempo del es-crito de apelación por su abogada es la culminación lógica de ese proceso en ausencia, y Esquilín Díaz es acreedor a que se reinstale su apelación.
Por su incomparecencia, Esquilín Díaz fue convicto y sentenciado en un juicio en ausencia de asesinato en primer grado, dos (2) tentativas de asesinato y varias infrac-*828ciones a la Ley de Armas de Puerto Rico. También fue de-clarado culpable y sentenciado por desacato.(1) ¿Porqué, además, castigarlo negándole el derecho de apelación? Elaboremos.
*829HH i — 1
Nuestra Regla 58 de Procedimiento Criminal, según en-mendada, supra, estableció el trámite de juicio en ausencia. Impone a los jueces el deber de advertir a todo acusado, en el acto de lectura de acusación, que de no com-parecer “podrá celebrarse el juicio en su ausencia, inclu-yendo la selección del jurado y [de] todas las otras etapas hasta el veredicto o fallo y el pronunciamiento de la sen-tencia y que su incomparecencia voluntaria equivaldrá a una renuncia a estar presente en estas etapas del proceso”. 34 L.P.R.A. Ap. Ill, R. 58. Aunque renunciable el derécho de todo acusado a estar presente durante el juicio, la Regla 243 de Procedimiento Civil, 34 L.P.R.A. Ap. II, exige que en casos de delitos graves esté representado por abogado,(2) requisito esencial del debido proceso de ley. Pueblo v. Ortiz Tirado, 116 D.P.R. 868 (1986).

Este esquema significa que aun en un juicio en ausencia, el acusado a través de su abogado conserva los derechos tradicionales tales como presentar defensas, intervenir en la selección del Jurado, contrainterrogar los testigos, exigir la entrega de declaraciones, objetar prueba inadmisible, ci-tar compulsoriamente y presentar testigos y prueba docu-mental a su favor. En fin, es acreedor a todas las garantías procesales, evidenciarías y sustantivas que nuestro ordena-miento constitucional, legal y reglamentario penal ofrece.

No es necesario mucha elucidación para concluir que las salvaguardas antes mencionadas serían menoscabadas, por no decir anuladas, si luego de convicción y sentencia en un juicio en ausencia, el convicto no tuviera derecho a cues-*830tionarlas en apelación a través del abogado que lo repre-sentó u otro seleccionado o asignado al respecto. Cierta-mente, bajo nuestro ordenamiento procesal penal, un acusado, juzgado, convicto y sentenciado en ausencia tiene derecho a acudir a un tribunal apelativo y cuestionar su convicción y sentencia.
h-H f — 1 hH
Aún así, según indicamos, el Tribunal de Circuito de Apelaciones basó su sentencia desestimatoria en Pueblo v. Rivera Rivera, 110 D.P.R. 544, 545 (1980). Allí acogimos la doctrina federal establecida en Smith v. United States, 94 D.P.R. 97 (1876), a los efectos de que “[l]os fugitivos, al menos mientras continúe su condición de tales, renuncian su derecho a que una corte de apelación considere sus planteamientos sobre la base de una justicia que ellos han decidido burlar”. (Enfasis suplido.) Pueblo v. Rivera Rivera, supra, pág. 545. Ese dictamen y los planteamientos reproducidos por el Procurador General nos obligan a revi-sitar y aclarar la doctrina vigente.
Smith v. United States, supra —primera ocasión en que el Tribunal Supremo federal desestimó una apelación ba-sado en la evasión del convicto apelante— respondió al in-terés de proteger la autoridad de los tribunales apelativos. Aclaró que si el convicto apelante, por estar evadido, no podía ser compelido a cumplir la sentencia, cualquier deci-sión era fútil, y por ende, el tribunal apelativo podía rehu-sar ver su recurso. El razonamiento expuesto fue el si-guiente: “Si confirmamos la sentencia, con toda probabilidad no comparecerá a someterse a su condena. Si la revocamos y ordenamos un nuevo juicio, podría o no comparecer, según le convenga más a sus intereses.” (Tra-ducción nuestra.) Smith v. United States, supra, pág. 97. Ordenó archivar (left off the docket), a menos que el evadido se sometiera a la jurisdicción del tribunal antes de comen-*831zar el próximo período de sesiones. Esta doctrina fue reafir-mada en apelaciones archivadas si el convicto no aparecía en determinado período de tiempo. Eisler v. United States, 338 U.S. 189 (1949); Allen v. Georgia, 166 U.S. 138 (1897); Bonahan v. Nebraska, 125 U.S. 692 (1887). En todas estas evasiones acaecidas durante el proceso apelativo permeó el interés de proteger la autoridad del tribunal apelativo en virtud de la teoría de la ejecutabilidad o cumplimiento (“enforceability theory”)(3), sin incidir en el debido proceso de ley. .
Transcurrieron varias décadas. En Molinaro v. New Jersey, 396 U.S. 365 (1970), por primera vez se desestimó una apelación inmediatamente al resolverse que “[n]o existe ra-zón persuasiva alguna por la cual este Tribunal deba pro-ceder adjudicar en sus méritos un caso criminal después que el convicto que ha solicitado revisión burle las restric-ciones impuestas conforme su convicción. Aunque tal fuga no despoja el caso de su carácter de caso o controversia adjudicable, priva al convicto del derecho a valerse de los recursos del Tribunal para que se adjudiquen sus reclamos”. (Traducción nuestra y énfasis suplido.) íd., pág. 366.
Este nuevo enfoque introdujo en el repertorio jurispru-dencial la doctrina de descalificación o privación de dere-cho (disentitlement doctrine) como otro fundamento para desestimar. Exige que, (1) el apelante haya sido convicto; (2) presentado en tiempo la apelación, y (3) escape después de la convicción. Permite a los tribunales apelativos, dis-crecionalmente, desestimar la apelación si el convicto no está sujeto a responder.(4)
*832Poco después, en Estelle v. Dorrough, 420 U.S. 534 (1975), perpetuó su valor y efecto disuasivo, al validar una ley que autorizaba la desestimación automática si la eva-sión ocurría pendiente la apelación y, su reinstalación, si regresaba voluntariamente dentro de los diez (10) días desde la fuga.
Mientras tanto, en United States v. Holmes, supra, pág. 1373, el undécimo circuito extendió la norma de Molinaro v. New Jersey, supra, y desestimó una apelación de un eva-dido recapturado que escapó después de su convicción, pero antes de la sentencia. El tribunal resolvió que la norma aplicaba, independientemente de que la fuga ocurriera antes o después de presentada la apelación. Se fundó en que un acusado que se evade después de su convicción, pero antes de la sentencia, renuncia a su derecho de apelar, a menos que establezca que su ausencia se debió a causas ajenas a su voluntad. Añadió que siendo la apelación de estirpe estatutaria, no constitucional, puede renunciarse al no presentarse a tiempo el escrito de apelación, o abando-nándola al fugarse. No obstante, exceptuó de tal renuncia el derecho a apelar de errores en la sentencia. Dos (2) años más tarde, en United States v. London, 723 F.2d 1538 (11mo Cir. 1984), dicho foro extendió aún más la norma al desestimar la apelación de un convicto, evadido durante el juicio y sentenciado en ausencia. Aunque distinguió el caso de los anteriores, determinó que la norma seguida en United States v. Holmes, supra, regía la solución. “Sería anó-malo sostener que Holmes perdió su derecho a apelar por evadirse después de su convicción y que London lo con-*833serva por que huyó durante el juicio”. (Traducción nuestra.) United States v. London, supra, pág. 1539. Con-cluyó que ambos descarrilaron (disrupted) los procesos judiciales.
Aunque esos dos (2) casos se fundamentan en la doc-trina de Smith v. United States, supra, Molinaro v. New Jersey, supra, y su jurisprudencia posterior, ignoraron que en esa ocasión, distinto a los anteriores, el apelante había sido recapturado y estaba bajo el control y jurisdicción del tribunal, o sea, podía compelérsele a cumplir con el dictamen. Sin embargo, el Tribunal federal pareció indicar que la fuga per se, como afrenta a los procesos judiciales, era suficiente justificación para desestimar.
El Tribunal Supremo se negó a revisar United States v. Holmes, supra, United States v. London, supra. Sin embargo, recientemente en Ortega-Rodríguez v. United States, 507 U.S. 234 (1993), tuvo ocasión de retomar la discu-sión y definir con mayor precisión los parámetros de la doctrina. Ortega Rodríguez fue convicto en el Tribunal de Distrito federal y no compareció a su sentencia. Recaptu-rado, se le acusó de fuga y desacato. Se le impuso una condena para ser cumplida después de la primera convicción. Inconforme, solicitó una nueva sentencia y la revocación de la convicción previa. El Tribunal de Distrito federal se negó a revocar la convicción, pero asintió resentenciarlo. Contra dicha sentencia, Ortega Rodríguez apeló. El Estado solicitó y el Tribunal de Circuito deses-timó fundado en que Ortega Rodríguez se fugó después de su convicción y antes de su sentencia inicial, por lo que, bajo United States v. Holmes, supra, estaba impedido de apelar su convicción inicial. El Tribunal Supremo federal, en certiorari, revocó. Al examinar si la norma de Molinaro v. New Jersey, supra, aplica a las apelaciones en que la fuga ocurre antes de invocarse y comenzar el proceso ape-lativo —o sea, mientras el caso se ventila en instancia— resolvió que no debía extenderse al extremo en que se ex-*834tendió en United States v. Holmes, supra, y United States v. London, supra. Señaló que las justificaciones válidas para sancionar con desestimación presuponen un nexo en-tre la fuga y el proceso apelativo. De no existir, tampoco existen tales justificaciones y, por lo tanto, no procede desestimar. Expuso así su razonamiento. Primero, la teoría de la ejecutabilidad o cumplimiento {enforceability theory) no procede si el apelante regresa a custodia, pues una vez en control del tribunal, se asegura el cumplimiento de la sentencia. Segundo, la eficiencia del proceso apelativo no se adelanta desestimando una apelación presentada des-pués de la recaptura de la persona. Ante la preocupación de que la fuga puede distraer la atención de los méritos del caso, el Tribunal concluyó que esa distracción, de existir, es en el tribunal ante el cual se ventila el caso al momento de la fuga. Tercero, la desestimación de una apelación de un convicto, juzgado y sentenciado en ausencia, presentada después de su recaptura, tampoco protege la dignidad del tribunal apelativo, pues la afrenta fue contra el tribunal de instancia que ventilaba el caso al ocurrir la fuga. Dicho tribunal tiene la autoridad para vindicarse. El más alto foro federal insistió en que “[no] podemos aceptar que se amplíe este razonamiento de tal forma que se permita a un tribunal apelativo sancionar mediante desestimación cual-quier conducta irrespetuosa hacia algún aspecto del sis-tema judicial, aun cuando tal conducta no guarde relación con el curso del procedimiento apelativo”. (Traducción y én-fasis nuestros.) Ortega-Rodríguez v. United States, supra, pág. 246.
Finalmente, en cuanto al efecto disuasivo expuesto en Estelle v. Dorrough, supra, razonó que si la fuga ocurre durante la etapa apelativa, la desestimación podría tener algún efecto disuasivo, pues afectaría la apelación. Sin embargo, si es antes, la desestimación carece de efecto disua-sivo alguno. Atenerse a las consecuencias de la fuga ante el tribunal de instancia —delito de fuga, desacato— son los *835mejores disuasivos que han de evadirse antes de iniciarse el proceso apelativo. Concluyó:
Aunque la desestimación de una apelación en trámite mientras el acusado se ha dado a la fuga podría satisfacer intereses sus-tanciales, estos mismos intereses no respaldan una norma de desestimación para todas las apelaciones solicitadas por ex-prófugos que hayan sido nuevamente detenidos antes de ha-berse invocado la maquinaria apelativa. En ausencia de una relación entre la condición de prófugo de un acusado y su ape-lación, como es el caso cuando un acusado está prófugo durante “el curso del proceso apelativo” no serán aplicables, por lo general, las razones formuladas para justificar la desestimación de las apelaciones en trámite de los prófugos. (Traducción nues-tra y cita omitida.) Ortega-Rodríguez v. United States, supra, pág. 249.
En resumen, cuando el acusado es juzgado, convicto y sentenciado en ausencia, la desestimación de su apelación no se justifica si no existe nexo entre su fuga y dicha apelación. Ahora bien, si se evade pendiente la apelación, subsiste la norma desestimatoria expuesta en Molinaro v. New Jersey, supra, y demás casos.
Esa medida protege la autoridad y dignidad del foro apelativo; disuade contra evasiones luego de invocarse el proceso apelativo; promueve la eficiencia del proceso ape-lativo, y constituye una advertencia que, de evadirse, re-nuncia al derecho de que el tribunal apelativo adjudique sus reclamos. Igual justificación opera, e idéntico resultado se impone, cuando el convicto se evade posterior a su sen-tencia y es su representante legal quien presenta el escrito de apelación. (5)
Sin embargo, si la evasión ocurre antes de la activación de la maquinaria apelativa y no guarda relación con el pro-ceso apelativo,(6) siempre que se presente en tiempo la ape-lación, no se justifica desestimar. En tales casos, el evadido *836responderá oportunamente ante el tribunal de instancia, por su desacato o fuga —mayor disuasivo que la desesti-mación de la apelación— por su afrenta a dicho tribunal.(7)
IV
En el caso que nos ocupa, Esquilín Díaz advino prófugo de la justicia antes del juicio. Conforme lo autorizan las reglas de procedimiento criminal vigentes, representado por abogado durante todas sus etapas, se celebró un juicio en ausencia, fue convicto y sentenciado. Su fuga no tuvo relación alguna con el proceso apelativo. Su abogada dili-gentemente presentó en tiempo el escrito de apelación, por lo que Esquilín Díaz tiene derecho a que se reinstale su apelación. Este resultado no lo exime de responder ante el Tribunal de Primera Instancia por su conducta; de hecho, por no comparecer fue acusado, convicto y sentenciado a cumplir por desacato a ese tribunal.
Honramos nuestro compromiso de hacer justicia sustan-cial, no pro forma, revocando el dictamen del Circuito de Apelaciones y ordenándole a resolver en sus méritos la apelación.

 El 12 de julio de 1993 el Ministerio Público lo acusó de asesinato en primer grado, dos (2) tentativas de asesinato y violaciones a los Arts. 5, 6A, 8 y 8A de la Ley de Armas de Puerto Rico, 25 L.P.R.A. sees. 415, 416a, 418 y 418a. Tres (3) días después, compareció con su abogado a la lectura de acusación y solicitó un término para alegar. El tribunal le advirtió que de no hacerlo en diez (10) días registraría alegación de no culpable y solicitud de juicio por jurado. Además, le apercibió que en su ausencia podrían continuarse los procedimientos, la selección de jurado, juicio y pronunciamiento de sentencia. Lo citó para el 23 de agosto de 1993. En el ínterin, el 12 de agosto, el tribunal declaró con lugar una solicitud de hábeas corpus fundado en que su reclusión excedió los seis (6) meses y ordenó su excarcelación.
Luego de varios trámites procesales, señaló la vista para el 2 de noviembre. Por vez primera, Esquilín Díaz no compareció, aunque sí su abogada. El tribunal ordenó su arresto por desacato e impuso fianza de cien mil dólares ($100,000). El 20 de diciembre no asistió a la vista sobre supresión de evidencia. El tribunal la trasladó para el 21 de febrero de 1994 y ordenó buscarlo en las cárceles y hospitales del país. En febrero 22 tampoco compareció y se fijó la vista para el 26 de abril debido a que el 29 de octubre de 1993, mediante resolución, paralizamos los procedimientos en ins-tancia en el caso Pueblo v. Alexis Rosario Allende, Caso Núm. CE-93-645, Resolución de 29 de octubre de 1993 ■ — uno de los coacusados — ■ y el Ministerio Público no de-seaba separar los casos. El 26 de abril el tribunal lo declaró prófugo de la justicia e impuso una fianza de un millón de dólares ($1,000,000).
Una vez comprobado que no estaba recluido en una institución penal ni hospi-talaria, el tribunal decidió ver el juicio en ausencia, y el 23 de enero de 1995 comenzó la desinsaculación del Jurado. El 9 de febrero se inició el desfile de prueba y oportu-namente, luego de las instrucciones al Jurado, éste rindió veredicto de culpabilidad, excepto en un cargo por violación al Art. 5, supra, y otro del Art. 8A, supra, ambos bajo la Ley de Armas de Puerto Rico. El ilustrado Tribunal Superior (Hon. Ygrí Rivera de Martínez, Juez), el 28 de febrero, lo sentenció a cumplir consecutivamente noventa y nueve (99) años por el delito de asesinato en primer grado, diez (10) por cada tentativa de asesinato, diez (10) por violación al Art. 8 de la Ley de Armas de Puerto Rico, supra, tres (3) por cada infracción al Art. 6 (25 L.P.R.A. see. 416), vein-ticinco (25) por cada cargo bajo los Arts. 5 y 8A, supra, doce (12) por violación al Art. 6A, supra, y noventa (90) días por desacato.
El 15 de mayo, su representación legal presentó un escrito de apelación ante el Tribunal de Circuito de Apelaciones. Expuso que, a pesar de no ser su abogada, hacía la reserva de derecho por si alguna vez reingresaba a la cárcel. El 7 de junio de 1995 el Tribunal de Circuito de Apelaciones (Honorables Fiol Matta, Rodríguez de Oronoz y Gierbolini, Jueces) dictó sentencia y desestimó la apelación. Con vista a la norma sentada en Pueblo v. Rivera Rivera, 110 D.P.R. 544 (1980), resolvió que “[a]l conver-tirse en prófugo de la justicia ... Esquilín Díaz renunció a las salvaguardas y garan-tías que le ofrece nuestro sistema de justicia criminal”. Apéndice, pág. 26. Dicho foro apelativo consignó que esa decisión había sido reiterada en Pueblo ex rel. H.L.V.D.J., 111 D.P.R. 532, 534 (1981); Torres Rosario v. Alcaide, 133 D.P.R. 707 (1993); Toro Ruiz v. J.L.B.P. y otros, 134 D.P.R. 161 (1993). Recapturado, el 29 de agosto de 1995 Esquilín Díaz solicitó la reinstalación de la apelación basado en la reserva de derecho. El 30 de enero de 1997, el Tribunal de Circuito de Apelaciones denegó el recurso. A solicitud de Esquilín Díaz expedimos este certiorari.


 En lo pertinente, dispone:
“(a) Delitos graves.Si el acusado ha comparecido al acto de la lectura de la acusación, y habiendo sido advertido conforme a la Regla 58 y citado para juicio no se presentase, el tribunal luego de investigadas las causas, podrá celebrar el mismo en su ausencia hasta que recayere fallo o veredicto y el pronunciamiento de la senten-cia, siempre que el acusado estuviese representado por abogado.” (Énfasis suplido.) 34 L.P.R.A. Ap. II, R. 243(a).


 Ello quedó meridianamente establecido en Allen v. Georgia, 166 U.S. 138, 141 (1897), al sostenerse que “[d]e lo contrario, se le coloca en posición de decirle al tribunal: ‘acoja mi recurso y me entregaré, y correré el riesgo de enfrentarme a un segundo juicio; niégame un nuevo juicio y abandonaré el Estado o permaneceré oculto para siempre”. (Traducción nuestra.)


 Según Alien v. Georgia, 166 U.S. 138 (1897), y Eisler v. United States, 338 U.S. 189 (Í949) —desestimaciones basadas en la imposibilidad de hacer cumplir el dictamen del tribunal— discrecionalmente diversos tribunales apelativos han emi-*832tido una amplia y variada gama de órdenes. United States v. Gordon, 538 F.2d 914 (1er Cir. 1976); United States v. Davis, 625 F.2d 79 (5to Cir. 1980); United States v. Sotomayor, 592 F.2d 1219 (2do Cir. 1979); United States v. Sperling, 506 F.2d 1323 (2do Cir. 1974); United States v. Shelton, 482 F.2d 848 (5to Cir. 1973).
No obstante, posterior a Molinaro v. New Jersey, 396 U.S. 365 (1970), la mayo-ría de los tribunales se ha negado a reinstalar apelaciones una vez el apelante eva-dido regresa a custodia. Estrada v. United States, 585 F.2d 742 (5to Cir. 1978); United States v. Smith, 544 F.2d 832 (5to Cir. 1977); United States v. Shelton, 508 F.2d 797 (5to Cir. 1975). Véase, además, J.M. Grippando, Fear of Flying-the Fugitive’s Fleeting Right to a Federal Appeal, LIV Fordham L. Rev. 661 (1986).


 Ortega-Rodríguez v. United States, 507 U.S. 234, 242 esc. 12 (1993).


 Es imperativo evaluar si tiene algún efecto perjudicial para el Estado, como lo sería la demora irrazonable de los procedimientos, dificultando la localización de testigos y demás elementos para relitigar el caso, de ordenarse un nuevo juicio.


 Los casos citados por el Tribunal de Circuito de Apelaciones, aunque en efecto reiteran la norma adoptada en Pueblo v. Rivera Rivera, supra, tratan sobre hechos totalmente distintos a los de autos.
Pueblo ex rel. H.L.V.D.J., supra, versó sobre la renuncia del tribunal de menores a su jurisdicción en ausencia del menor evadido. Torres Rosario v. Alcaide, supra y Toro Ruiz v. J.L.B.P. y otros, Palabra, supra, giraron en torno al derecho del convicto a estar presente en la vista donde se revocó su libertad a prueba por evadirse de la jurisdicción, incumpliendo así las condiciones de su probatoria.